DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
2.	The 06/08/2022 response includes: (a) claims 14-21 are new; (b) the specification is currently amended; (b) claims 1-3, 5-7, 9 and 11-13 are currently amended; (c) claims 4 and 8 are previously presented; (d) claim 10 is canceled; and (e) the grounds for rejection set forth in the 03/22/2022 office action are traversed.  Claims 1-9 and 11-21 are currently pending and an office action follows:
Response to Arguments
3.	Applicant’s arguments filed 06/08/2022 with respect to the rejection of claims 1-13 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of new prior art references U.S. Patent Pub. No. 2014/0085178 A1 to Kokkosoulis et al. and U.S. Patent Pub. No. 2018/0012537 A1 to Han et al.  Thus, all outstanding claims 1-9 and 11-21 are rejected.  Also, the abstract still needs to be amended as explained below.
Specification Objections
4.	The abstract needs to be amended to: (i) remove “The invention discloses” so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’”); and (ii) remove “displaying content on a display unit” to not repeat information from the title (see MPEP Section 608, especially – “The language…should not repeat information given in the title”).
Claim Objections
5.	Claims 9, 11-13 and 14-21 are objected to because of the following informalities:  
	Claim 9 at line 9 needs to change “the plurality of defined display locations on the display unit” to “a plurality of defined display locations on the display unit” to correct a lack of antecedent basis issue.  Note that if claim 9 at lines 4-5 is amended to include “a plurality of defined display locations on the display unit” then this claim amendment would provide proper antecedent basis for these limitations here as well as “the plurality of defined display locations on the display unit” in claim 17 at line 4.  Appropriate correction is required.  This objection applies to claims 11-12 and 14-17 that depend upon claim 9.  
	Claim 9 at lines 15-16 needs to be changed from “the plurality of previously defined display locations” to “a plurality of previously defined display locations” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 11-12 and 14-17 that depend upon claim 9.  
	Claim 13 at line 12 needs to be changed from “the plurality of predefined display locations on the display unit” to “the plurality of predefined locations on the display unit” to correct a lack of antecedent basis.  Compare claim 13 at line 10 includes “a plurality of previously defined locations on the display unit”.  Appropriate correction is required.  This objection applies to claims 18-21 that depend upon claim 9.  
Claim 13 at lines 17-18 needs to be changed from “the plurality of predefined display locations on the display unit” to either “the plurality of predefined locations on the display unit” to correct a lack of antecedent basis.  Appropriate correction is required.  This objection applies to claims 18-21 that depend upon claim 9.  
Claim Rejections – 35 USC §112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 9, 11-12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because claim 9 at lines 4-5 includes the limitation(s) the meaning of which is unclear: “the plurality of defined positions correspond to a of defined locations on the display unit”.  Appropriate correction is required.  This ground of rejection applies to claims 11-12 and 14-17 that depend upon claim 9.  For purposes of applying prior art, examiner will be interpreting these limitations as “the plurality of defined positions correspond to a plurality of defined display locations on the display unit”.  
8.	Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because claim 19 at line 3 includes “at least the image signal”, however it is unclear which of the images signals is being referred to here given that two image signals are defined in claim 18 at lines 2-3: “each of the first signal and the second signal comprises an image signal from a camera”.  Appropriate correction is required.  This ground of rejection applies to claim 20 that depends upon claim 19.  For purposes of applying prior art, examiner will be interpreting these limitations as “at least one of the image signals”. 
Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3-5, 7-9, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0085178 A1 to Kokkosoulis et al. (“Kokkosoulis”) in view of U.S. Patent Pub. No. 2018/0012537 A1 to Han et al. (“Han”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
           
	As to claim 1, Kokkosoulis discloses an apparatus (FIGs. 1 and 2A: 10, 20, 24; ¶¶0014, 0019) for displaying content (¶¶0020, 0022, 0024) on a display unit(10)(FIGs. 1 and 2A; ¶¶0014, 0019), the apparatus (FIGs. 1 and 2A: 10, 20, 24; ¶¶0014, 0019) comprising:
	a processor(24)(FIG. 1; ¶0021) configured (FIG. 1: 24; ¶0021) to:
	receive a first signal indicative of a user being in a first position (FIG. 1: 20, 24; ¶¶0016-0017, 0021-0022) of a previously defined position (¶0022) defined relative to the display unit(10)(FIGs. 1 and 2A; ¶¶0014, 0019, 0022) within an environment surrounding the display unit(10)(FIGs. 1 and 2A; ¶¶0014, 0019, 0022), wherein the previously defined position (¶0022) corresponds to a previously defined display location on the display unit(10)(FIGs. 1 and 2A; ¶¶0014, 0019, 0022, especially – “move the information display areas to one or more sides of the mirror display such that the center is usable by the person as a mirror”);
	operate the display unit(10)(FIGs. 1 and 2A; ¶¶0014, 0019, 0021, 0022, especially – “move the information display areas to one or more sides of the mirror display such that the center is usable by the person as a mirror”) to display user-configurable content in a first arrangement in a first display location of the previously defined display location on the display unit(10)(FIGs. 1 and 2A; ¶¶0014, 0019, 0021, 0022, especially – “move the information display areas to one or more sides of the mirror display such that the center is usable by the person as a mirror”, 0024 – content that may be moved by a user is configurable content) to which the first position corresponds, based on the first signal (FIGs. 1 and 2A: 10, 20, 24; ¶¶0014, 0016-0017, 0019, 0021, 0022, especially – “move the information display areas to one or more sides of the mirror display such that the center is usable by the person as a mirror”, 0024).
	Kokkosoulis does not expressly disclose receive a first signal indicative of a user being in a first position of a plurality of previously defined positions defined relative to the display unit within an environment surrounding the display unit, wherein the plurality of previously defined positions correspond to a plurality of previously defined display locations on the display unit, respectively;
	operate the display unit to display user-configurable content in a first arrangement in a first display location of the plurality of previously defined display locations on the display unit to which the first position corresponds, based on the first signal;
	receive a second signal indicative of a user being in a second position of the plurality of previously defined positions; and
	upon receiving the second signal, operate the display unit to display the user-configurable content in the first arrangement in a second display location of the plurality of previously defined display locations on the display unit to which the second position corresponds.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Han discloses receive a first signal indicative of a user being in a first position of a plurality of previously defined positions defined relative to the display unit(110)(FIGs. 1, 8A or 8C: 100; ¶¶0047-0049, 0054-0055, 0059-0060, 0109-0111 – controller 100 receives from sensor a signal indicting a user’s first position {either FIG. 8A or 8C} being a first predefined distance from the display unit) within an environment surrounding the display unit(110)(FIG. 1: 100; ¶¶0047-0048), wherein the plurality of previously defined positions correspond to a plurality of previously defined display locations on the display unit(110)(FIGs. 1, 8A, 8B, 8C: 100; ¶¶0047-0049, 0109-0111), respectively;
	operate the display unit(110)(FIGs. 1, 8A or 8C; ¶¶0047-0049, 0060, 0110-0111) to display user-configurable content in a first arrangement in a first display location (FIGs. 1, 8A or 8C; ¶¶0047-0049, 0060, 0110-0111 – displaying content as in FIG. 8A or FIG. 8C) of the plurality of previously defined display locations on the display unit(110)(FIGs. 1, 8A, 8B, 8C; ¶¶0047-0049, 0060, 0110-0111) to which the first position corresponds (FIGs. 1, 8A or 8C; ¶¶0047-0048, 0060, 0110-0111), based on the first signal (FIGs. 1, 8A or 8C: 100; ¶¶0047-0048, 0054-0055, 0059-0060, 0109-0111);
	receive a second signal indicative of a user being in a second position of the plurality of previously defined positions (FIGs. 1, 8B: 100; ¶¶0047-0049, 0054-0055, 0059-0060, 0109-0111 - controller 100 receives from sensor a signal indicting a user’s position being a second predefined distance from the display unit); and
	upon receiving the second signal (FIGs. 1, 8B: 100; ¶¶0047-0049, 0054-0055, 0059-0060, 0109-0111), operate the display unit(110)(FIGs. 1, 8A; ¶¶0047, 0049, 0060, 0110-0111) to display the user-configurable content in the first arrangement in a second display location of the plurality of previously defined display locations on the display unit(110)(FIGs. 1, 8A, 8B, 8C; ¶¶0047-0049, 0060, 0110-0111) to which the second position corresponds (FIGs. 1, 8A, 8B, 8C: 110; ¶¶0047-0049, 0060, 0110-0111).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kokkosoulis with Han to provide  an apparatus for displaying content that allows a user to view her/his reflected image while viewing content when she/he is closer to the display unit yet still be able to view the content when a user is further from the display unit.

	As to claim 3, Kokkosoulis and Han teach the apparatus according to claim 1, as applied above.
Kokkosoulis further discloses further comprising: one or more sensors(20)(FIG. 1; ¶0016) for detecting the first position of the user within the environment surrounding the display unit(10)(FIGs. 1 and 2A; ¶¶0014, 0016-0017, 0019, 0021-0022);
	wherein the processor(24)(FIG. 1; ¶0021) is further configured (FIG. 1: 24; ¶0021) to receive the first signal from the one or more sensors(20)(FIG. 1: 24; ¶¶0016-0017, 0021-0022). 

	As to claim 4, Kokkosoulis and Han teach the apparatus according to claim 3, as applied above.
Han further discloses wherein at least one sensor of the one or more sensors comprises a camera (¶0054).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kokkosoulis and Han with Han’s further teachings to provide an apparatus for displaying content that is cheaper to fabricate (i.e., a camera is cheaper than a depth sensor like Microsoft’s KINECT) and facilitates the identification of a user so that the content displayed can be customized to the user.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

As to claim 5, Kokkosoulis and Han teach the apparatus according to claim 3 as applied above.
Kokkosoulis further discloses wherein at least one sensor(20)(FIG. 1; ¶0018) of the one or more sensors comprises multiple sensors (FIG. 1: 20; ¶0018) associated with the display unit(10)(FIGs. 1 and 2A: 20; ¶¶0014, 0018, 0019).
Han further discloses wherein at least one sensor(245)(FIG. 6; ¶¶0099, 0101, 0117) of the one or more sensors (FIG. 6: 245; ¶¶0054-0055, 0099, 0101, 0117) comprises a touch-sensitive element(245)(FIG. 6; ¶¶0099, 0101, 0117) associated with the display unit(241)(FIG. 6; ¶¶0059, 0099, 0117); and
	wherein the processor(100)(FIGs. 1, 8C: 100; ¶¶0043, 0047-0049, 0054-0055, 0059-0060, 0109-0111 – processor {FIG. 1: 100} receives from sensor a signal indicting a user’s position being a first predefined distance from the display unit {FIG. 8C} and the display {FIG. 1: 110} displays content {FIG. 8C} under control of the processor {FIG. 1: 100}) is further configured to operate the display unit to display the user-configurable content in the first display location of the plurality of previously defined display locations on the display unit(110)(FIGs. 1, 8C: 100; ¶¶0043, 0047-0049, 0054-0055, 0059-0060, 0109-0111 – processor {FIG. 1: 100} receives from sensor a signal indicting a user’s position being a first predefined distance from the display unit {FIG. 8C} and the display {FIG. 1: 110} displays content {FIG. 8C} under control of the processor {FIG. 1: 100}), based on a touch event received from the user by the touch-sensitive element(245)(FIG. 6; ¶¶0099, 0101, 0117).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kokkosoulis and Han with Han’s further teachings to provide an apparatus for displaying content that allows a user to select or change the user-configurable content (¶0119).

	As to claim 7, Kokkosoulis and Han teach the apparatus according to claim 1, as applied above.
Kokkosoulis and Han further teach wherein the processor is further configured to: receive data indicative of the plurality of previously defined positions relative to the display unit within the environment surrounding the display unit (Kokkosoulis: FIG. 1: 10, 24; ¶¶0016, 0021-0022 – software executed by processor 24 receives from sensor 20 sensor data indicative of the previously defined position relative to the display unit {FIG. 1: 10} based on a user’s position; Han: FIGs. 1, 8A, 8B: 100; ¶¶0047-0049, 0054-0055, 0059-0060, 0109-0111 – processor {FIG. 1: 100} receives sensor data {e.g., camera images} indicative of a user’s position at different times.  Also, the memory holds the software/instructions for positioning the image data in different positions based on a user’s degree of closeness to the display unit {Figs. 8A, 8B}); and store the data in a storage device associated with and accessible by the processor (Kokkosoulis: FIG. 1: 10, 24; ¶¶0016, 0021-0022 – software executed by processor 24 receives from sensor 20 sensor data indicative of the previously defined position relative to the display unit {FIG. 1: 10} based on a user’s position; Han: FIGs. 1, 8A, 8B: 100; ¶¶0043, especially – “the controller 100 may include a memory”; 0045, especially – “memory”; 0047-0049, 0054-0055, 0059-0060, 0109-0111 – processor {FIG. 1: 100} receives sensor data {e.g., camera images} indicative of a user’s position at different times that is inherently stored in memory so that processor may processor may analyze the camera images to determine the position of the user.  Also, the memory holds the software/instructions for positioning the image data in different positions based on a user’s degree of closeness to the display unit {Figs. 8A, 8B}).
The motivation to combine the additional teachings of Han is for the same reason given above for claim 1.

	As to claim 8, Kokkosoulis and Han teach the apparatus according to claim 1, as applied above.
Kokkosoulis further discloses wherein the apparatus (FIGs. 1 and 2A: 10, 20, 24; ¶¶0014, 0019) comprises an interactive mirror(14)(FIGs. 1, 2A: ¶¶0014, 0016, 0021-0022).

As to claim 9, Kokkosoulis discloses a method for displaying content (¶¶0020, 0022, 0024) on a display unit (10)(FIGs. 1 and 2A; ¶¶0014, 0019), the method (¶¶0020, 0022, 0024) comprising:
	initially defining a position relative (¶0022) to the display unit(10)(FIGs. 1 and 2A; ¶¶0014, 0019, 0022) within an environment surrounding the display unit (10)(FIGs. 1 and 2A; ¶¶0014, 0019, 0022), wherein the defined position (¶0022) corresponds to a defined display location on the display unit(10)(FIGs. 1 and 2A; ¶¶0014, 0019, 0022, especially – “move the information display areas to one or more sides of the mirror display such that the center is usable by the person as a mirror”);
	receiving, by a processor(24)(FIG. 1: 20, 24; ¶¶0016-0017, 0021-0022), a first signal indicative of a user being in a first position (FIG. 1: 20, 24; ¶¶0016-0017, 0021-0022) of a defined position (¶0022);
	displaying user-configurable content in a first arrangement in a first display location of the defined display location on the display unit(10)(FIGs. 1 and 2A; ¶¶0014, 0019, 0021, 0022, especially – “move the information display areas to one or more sides of the mirror display such that the center is usable by the person as a mirror”, 0024 – content that may be moved by a user is configurable content) to which the first position corresponds, based on the first signal (FIGs. 1 and 2A: 10, 20, 24; ¶¶0014, 0016-0017, 0019, 0021, 0022, especially – “move the information display areas to one or more sides of the mirror display such that the center is usable by the person as a mirror”, 0024).
Kokkosoulis does not expressly disclose initially defining a plurality of positions relative to the display unit within an environment surrounding the display unit, wherein the plurality of defined positions correspond to a plurality of defined display locations on the display unit, respectively;
	receiving, by a processor, a first signal indicative of a user being in a first position of the plurality of defined positions;
	displaying user-configurable content in a first arrangement in a first display location of the plurality of defined display locations on the display unit to which the first position corresponds, based on the first signal;
	receiving, by the processor, a second signal indicative of the user being in a second position of the plurality of defined positions; and
	upon receiving the second signal, displaying the user-configurable content in the first arrangement in a second display location of the plurality of previously defined display locations on the display unit to which the second position corresponds.
Han discloses initially defining a plurality of positions relative to the display unit(110)(FIGs. 1, 8A: 100; ¶¶0047-0048, 0054-0055, 0059-0060, 0109-0111) within an environment surrounding the display unit(110)(FIG. 1: 100; ¶¶0047-0048), wherein the plurality of defined positions correspond to a plurality of defined display locations on the display unit(110)(FIG. 1: 100; ¶¶0047, especially – “a specific area in which a content is displayed in a reduced size”; 0048, especially – “if there is content displayed on the current screen, the position is moved”), respectively;
	receiving, by a processor(100)(FIGs. 1, 8A: 100; ¶¶0047-0048, 0054-0055, 0059-0060, 0109-0111 – controller 100 receives from sensor a signal indicting a user’s position being a first predefined distance from the display unit), a first signal indicative of a user being in a first position of the plurality of defined positions (110)(FIGs. 1, 8A or 8C: 100, 110; ¶¶0047-0048, 0054-0055, 0059-0060, 0109-0111 – the first position can be 8A or 8C as shown by the arrows next to these figures);
	displaying user-configurable content in a first arrangement in a first display location of the plurality of defined display locations on the display unit(110)(FIGs. 1, 8A, 8B, 8C; ¶¶0047-0049, 0060, 0110-0111 – the content in FIG. 8A or the content in FIG. 8C) to which the first position corresponds (FIGs. 1, 8A or 8C; ¶¶0047-0048, 0060, 0110-0111), based on the first signal (FIGs. 1, 8A or 8C: 100; ¶¶0047-0048, 0054-0055, 0059-0060, 0109-0111);
	receiving, by the processor, a second signal indicative of the user being in a second position of the plurality of defined positions (FIGs. 1, 8B: 100; ¶¶0047-0049, 0054-0055, 0059-0060, 0109-0111 - controller 110 receives from sensor a signal indicting a user’s position being a second predefined distance from the display unit); and
	upon receiving the second signal (FIGs. 1, 8B: 100; ¶¶0047-0049, 0054-0055, 0059-0060, 0109-0111), displaying the user-configurable content in the first arrangement in a second display location (FIGs. 1, 8B: 100; ¶¶0047-0049, 0054-0055, 0059-0060, 0109-0111) of the plurality of previously defined display locations on the display unit(110)(FIGs. 1, 8A, 8B, 8C; ¶¶0047-0049, 0060, 0110-0111) to which the second position corresponds (FIGs. 1, 8B: 110; ¶¶0047-0049, 0060, 0110-0111).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kokkosoulis with Han to provide  a method for displaying content on a display unit that allows a user to view her/his reflected image while viewing content when she/he is closer to the display unit yet still be able to view the content when a user is further from the display unit.

	As to claim 12, Kokkosoulis and Han teach the method according to claim 9, as applied above.
Kokkosoulis and Han further teach further comprising: configuring the display unit (Kokkosoulis: FIG. 1: 10, 24; ¶¶0016, 0021-0022 – software executed by processor 24 receives from sensor 20 sensor data indicative of the previously defined position relative to the display unit {FIG. 1: 10} based on a user’s position; Han: FIGs. 1, 8A, 8B: 100; ¶¶0043, especially – “the controller 100 may include a memory”; 0045, especially – “memory”; 0047-0049, 0054-0055, 0059-0060, 0109-0111 – processor {FIG. 1: 100} receives sensor data {e.g., camera images} indicative of a user’s position at different times that is inherently stored in memory so that processor may processor may analyze the camera images to determine the position of the user.  Also, the memory holds the software/instructions for positioning the image data in different positions based on a user’s degree of closeness to the display unit {Figs. 8A, 8B}), the configuring comprising:
	receiving, by the processor, data indicative of the plurality of defined positions (Kokkosoulis: FIG. 1: 10, 24; ¶¶0016, 0021-0022 – software executed by processor 24 receives from sensor 20 sensor data indicative of the previously defined position relative to the display unit {FIG. 1: 10} based on a user’s position; Han: FIGs. 1, 8A, 8B: 100; ¶¶0047-0049, 0054-0055, 0059-0060, 0109-0111 – processor {FIG. 1: 100} receives sensor data {e.g., camera images} indicative of a user’s position at different times.  Also, the memory holds the software/instructions for positioning the image data in different positions based on a user’s degree of closeness to the display unit {Figs. 8A, 8B}); and
	storing the data in a storage device associated with and accessible by the processor (Kokkosoulis: FIG. 1: 10, 24; ¶¶0016, 0021-0022 – software executed by processor 24 receives from sensor 20 sensor data indicative of the previously defined position relative to the display unit {FIG. 1: 10} based on a user’s position; Han: FIGs. 1, 8A, 8B: 100; ¶¶0043, especially – “the controller 100 may include a memory”; 0045, especially – “memory”; 0047-0049, 0054-0055, 0059-0060, 0109-0111 – processor {FIG. 1: 100} receives sensor data {e.g., camera images} indicative of a user’s position at different times that is inherently stored in memory so that processor may processor may analyze the camera images to determine the position of the user.  Also, the memory holds the software/instructions for positioning the image data in different positions based on a user’s degree of closeness to the display unit {Figs. 8A, 8B}).
The motivation to combine the additional teachings of Han is for the same reason given above for claim 9.

As to claim 13, Kokkosoulis discloses a non-transitory machine-readable medium storing instructions (FIG. 1: 24; ¶¶0016, 0021) for displaying content (¶¶0020, 0022, 0024) on a display unit(10)(FIGs. 1 and 2A; ¶¶0014, 0019) that, when executed by a processor(24)(FIG. 1; ¶0021), cause the processor(24)(FIG. 1; ¶0021) to:
	receive a first signal indicative of a user being in a first position of a previously defined position defined relative to the display unit(10)(FIG. 1: 20, 24; ¶¶0014, 0016-0017, 0021-0022) within an environment surrounding the display unit (10)(FIGs. 1 and 2A; ¶¶0014, 0019, 0022), wherein the previously defined position (¶0022) corresponds to a previously defined location on the display unit (10)(FIGs. 1 and 2A; ¶¶0014, 0019, 0022, especially – “move the information display areas to one or more sides of the mirror display such that the center is usable by the person as a mirror”), respectively:
	operate the display unit(10)(FIGs. 1 and 2A: 24; ¶¶0014, 0019, 0021, 0022, especially – “move the information display areas to one or more sides of the mirror display such that the center is usable by the person as a mirror”) to display user-configurable content in a first arrangement in a first display location on the display unit(10)(FIGs. 1 and 2A; ¶¶0014, 0019, 0021, 0022, especially – “move the information display areas to one or more sides of the mirror display such that the center is usable by the person as a mirror”, 0024 – content that may be moved by a user is configurable content) to which the first position corresponds, based on the first signal (FIGs. 1 and 2A: 10, 20, 24; ¶¶0014, 0016-0017, 0019, 0021, 0022, especially – “move the information display areas to one or more sides of the mirror display such that the center is usable by the person as a mirror”, 0024).
	Kokkosoulis does not expressly disclose receive a first signal indicative of a user being in a first position of a plurality of previously defined positions defined relative to the display unit within an environment surrounding the display unit, wherein the plurality of previously defined positions correspond to a plurality of previously defined locations on the display unit, respectively:
	operate the display unit to display user-configurable content in a first arrangement in a first display location of the plurality of predefined display locations on the display unit to which the first position corresponds, based on the first signal;
	receive a second signal indicative of a user being in a second position of the plurality of previously defined positions, and
	upon receiving the second signal, operate the display unit to display the user-configurable content in the first arrangement in a second display location of the plurality of predefined display locations on the display unit to which the second position corresponds.
Han discloses receive a first signal indicative of a user being in a first position of a plurality of previously defined positions defined relative to the display unit(110)(FIGs. 1, 8A: 100; ¶¶0047-0048, 0054-0055, 0059-0060, 0109-0111 – controller 100 receives from sensor a signal indicting a user’s position being a first predefined distance from the display unit) within an environment surrounding the display unit(110)(FIG. 1: 100; ¶¶0047-0048), wherein the plurality of previously defined positions correspond to a plurality of previously defined locations on the display unit(110)(FIG. 1: 100; ¶¶0047, especially – “a specific area in which a content is displayed in a reduced size”; 0048, especially – “if there is content displayed on the current screen, the position is moved”), respectively:
	operate the display unit(110)(FIGs. 1, 8A; ¶¶0047-0048, 0060, 0110-0111) to display user-configurable content in a first arrangement in a first display location of the plurality of predefined display locations on the display unit(110)(FIGs. 1, 8A, 8B, 8C; ¶¶0047-0049, 0060, 0110-0111) to which the first position corresponds (110)(FIGs. 1, 8A; ¶¶0047-0048, 0060, 0110-0111), based on the first signal (FIGs. 1, 8A: 100; ¶¶0047-0048, 0054-0055, 0059-0060, 0109-0111);
	receive a second signal indicative of a user being in a second position of the plurality of previously defined positions (FIGs. 1, 8B: 100; ¶¶0047-0049, 0054-0055, 0059-0060, 0109-0111 - controller 100 receives from sensor a signal indicting a user’s position being a second predefined distance from the display unit), and
	upon receiving the second signal (FIGs. 1, 8B: 100; ¶¶0047-0049, 0054-0055, 0059-0060, 0109-0111), operate the display unit(110)(FIGs. 1, 8A; ¶¶0047, 0049, 0060, 0110-0111) to display the user-configurable content in the first arrangement in a second display location of the plurality of predefined display locations on the display unit(110)(FIGs. 1, 8A, 8B, 8C; ¶¶0047-0049, 0060, 0110-0111) to which the second position corresponds (FIGs. 1, 8A, 8B, 8C: 110; ¶¶0047-0049, 0060, 0110-0111).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kokkosoulis with Han to provide  a non-transitory machine-readable medium storing instructions for displaying content on a display unit that allows a user to view her/his reflected image while viewing content when she/he is closer to the display unit.

As to claim 14, Kokkosoulis and Han teach the method of claim 9, as applied above.
Kokkosoulis and Han further teach further comprising: providing one or more sensors for detecting the user in the first position of the plurality of defined positions relative to the display unit (Kakkosoulis: FIG. 1: 10, 20, 24; ¶¶0014, 0016-0017, 0021-0022); Han: FIGs. 1, 8A, 8B, 8C: 100; ¶¶0043, 0045, 0047-0049, 0054-0055, 0059-0060, 0109-0111), and sending the first signal indicative of the user being in the first position (Kakkosoulis: FIG. 1: 10, 20, 24; ¶¶0014, 0016-0017, 0021-0022 – sensor 20 sends sensed signal of user’s position to processor 10); Han: FIGs. 1, 8A, 8B, 8C: 100; ¶¶0043, 0045, 0047-0049, 0054-0055, 0059-0060, 0109-0111 - sensor sends sensed signal of user’s position to processor 100).
The motivation to combine the additional teachings of Han is for the same reason given above for claim 9.

As to claim 15, Kokkosoulis and Han teach the method according to claim 14, as applied above.
Han further discloses wherein at least one sensor of the one or more sensors comprises a camera (¶0054).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kokkosoulis and Han with Han’s further teachings to provide a method for displaying content on a display unit in which the display unit that is fabricated at a lower cost (i.e., a camera is cheaper than a depth sensor like Microsoft’s KINECT) and facilitates the identification of a user so that the content displayed can be customized to the user.

As to claim 16, Kokkosoulis and Han teach the method according to claim 14, as applied above.
Kokkosoulis further discloses wherein at least one sensor(20)(FIG. 1; ¶0018) of the one or more sensors comprises multiple sensors (FIG. 1: 20; ¶0018) associated with the display unit(10)(FIGs. 1 and 2A: 20; ¶¶0014, 0018, 0019).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Han further discloses wherein at least one sensor(245)(FIG. 6; ¶¶0099, 0101, 0117) of the one or more sensors (FIG. 6: 245; ¶¶0054-0055, 0099, 0101, 0117) comprises a touch-sensitive element(245)(FIG. 6; ¶¶0099, 0101, 0117) associated with the display unit (241)(FIG. 6; ¶¶0059, 0099, 0117).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kokkosoulis and Han
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kokkosoulis and Han with Han’s further teachings to provide a method for displaying content on a display unit that allows a user to select or change the user-configurable content (¶0119).

	As to claim 18, Kokkosoulis and Han teach the non-transitory machine-readable medium according to claim 13, as applied above. 
Kokkosoulis and Han further teach wherein each of the first signal and the second signal comprises an image signal from a camera (Kokkosoulis: FIG. 1: 20, 24; ¶¶0016-0017, 0021-0022; Han: FIGs. 1, 8A, 8B, 8C; ¶¶0047-0049, 0054-0055, 0059-0060, 0109-0111).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kokkosoulis and Han with Han’s further teachings to provide a non-transitory machine-readable medium storing instructions for displaying content on a display unit in which the display unit may be fabricated at a lower cost (i.e., user location sensor in the form of a camera is cheaper than a depth sensor like Microsoft’s KINECT) and facilitates the identification of a user so that the content displayed can be customized to the user.
11.	Claims 2, 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0085178 A1 to Kokkosoulis et al. (“Kokkosoulis”) in view of U.S. Patent Pub. No. 2018/0012537 A1 to Han et al. (“Han”) as applied to claim 1 above, in view of International Patent Pub. No. WO2019/001745 A1 to Chu.
	As to claim 2, Kokkosoulis and Han teach the apparatus according to claim 1, as applied above. 
Kokkosoulis and Han do not teach wherein the processor is further configured to determine an identity of the user based on the first signal. 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

	Chu discloses wherein the processor(409)(FIG. 4; p 13, ¶3) is further configured to determine an identity of the user based on the first signal(image of user)(FIG. 4: 407, 409; p 13, ¶3; p 20, ¶2).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kokkosoulis and Han with Chu to provide an apparatus for displaying content that displays personalized content (p 20, ¶2).

	As to claim 11, Kokkosoulis and Han teach the method according to claim 9, as applied above. 
Kokkosoulis and Han teach wherein said displaying comprises displaying user-configurable content(Kokkosoulis: FIGs. 1 and 2A: 10, 24; ¶¶0014, 0019, 0021-0022, 0024; Han: FIGs. 1, 8A, 8B, 8C: 100, 110; ¶¶0047-0048, 0060, 0110-0111).
The motivation to combine the additional teachings of Han is for the same reason given above for claim 9.
Kokkosoulis and Han do not teach further comprising: identifying the user based on the first signal; wherein the displaying comprises displaying user-configurable content relevant to the identified user.
Chu discloses further comprising: identifying the user based on the first signal(image of user)(FIG. 4: 407, 409; p 13, ¶3; p 20, ¶2); wherein said displaying comprises displaying content relevant to the identified user (p 20, ¶2).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kokkosoulis and Han with Chu to provide a method for displaying content on a display unit that displays personalized content (p 20, ¶2).

As to claim 19, Kokkosoulis and Han teach the non-transitory machine-readable medium according to claim 18, as applied above. 
Kokkosoulis and Han do not teach wherein the instructions further cause the processor to determine an identity of the user based on at least the image signal.
Chu discloses wherein the instructions further cause the processor(409)(FIG. 4; p 7, ¶4; p 13, ¶3; p 20, ¶2) to determine an identity of the user based on at least the image signal(image of user)(FIG. 4: 407, 409; p 13, ¶3; p 20, ¶2).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kokkosoulis and Han with Chu to provide a non-transitory machine-readable medium storing instructions for displaying content on a display unit that is personalized (p 20, ¶2).

As to claim 20, Kokkosoulis, Han and Chu teach the non-transitory machine-readable medium according to claim 19, as applied above. 
Chu further discloses wherein the instructions further cause the processor(409)(FIG. 4; p 7, ¶4; p 13, ¶3; p 20, ¶2) to determine the identity of the user using facial detection techniques (FIG. 4: 407, 409; p 13, ¶3; p 20, ¶¶2, 4).
The motivation to combine the additional teachings of Chu is for the same reason given above for claim 19.
12.	Claims 6, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0085178 A1 to Kokkosoulis et al. (“Kokkosoulis”) in view of U.S. Patent Pub. No. 2018/0012537 A1 to Han et al. (“Han”) as applied to claim 1 above, in view of U.S. Patent Pub. No. 2005/0198661 A1 to Collins et al. (“Collins”).
As to claim 6, Kokkosoulis and Han teach the apparatus according to claim 1, as applied above.
Kokkosoulis and Han further teach wherein the processor is further configured to: operate the display unit to display the user-configurable content in the first display location of the plurality of previously defined display locations on the display unit (Kokkosoulis: FIGs. 1 and 2A: 10, 24; ¶¶0014, 0019, 0021-0022, 0024; Han: FIGs. 1, 8A, 8B, 8C: 100, 110; ¶¶0047-0048, 0060, 0110-0111).
The motivation to combine the additional teachings of Han is for the same reason given above for claim 1.
Kokkosoulis and Han do not expressly disclose wherein the processor is further configured to: determine, based on the first signal, when the user is facing the display unit; and operate the display unit to display the user-configurable content in the first display location of the plurality of previously defined display locations on the display unit in response to determining that the user is facing the display unit.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

	Collins discloses wherein the processor(194)(FIG. 1; ¶¶0027-0028) is further configured to: determine, based on the first signal(image of user)(FIG. 1: 150, 194; ¶¶0027-0029), when the user is facing the display unit (¶¶0034-0035); and operate the display unit(130)(FIG. 1; ¶0029) to display the content in response to determining that the user is facing the display unit(130)(FIGs. 1, 3 and 4; ¶¶0029, 0044-0046, 0048, 0052-0055).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kokkosoulis and Han with Collins to provide an apparatus for displaying content that displays content tailed toward each user (see e.g., ¶¶0053-0055), and that conserves power (i.e., by only displaying content when a user is facing the display).

	As to claim 17, Kokkosoulis and Han teach the method according to claim 9, as applied above.
Kokkosoulis and Han further teach further comprising: displaying the user-configurable content in the first arrangement in the first display location of the plurality of defined display locations on the display unit (Kokkosoulis: FIGs. 1 and 2A: 10, 24; ¶¶0014, 0019, 0021-0022, 0024; Han: FIGs. 1, 8A, 8B, 8C: 100, 110; ¶¶0047-0048, 0060, 0110-0111).
The motivation to combine the additional teachings of Han is for the same reason given above for claim 9.
Kokkosoulis and Han do not expressly disclose determining whether the user is facing the display unit based on the first signal; and displaying the user-configurable content in the first arrangement in the first display location of the plurality of defined display locations on the display unit in response to determining that the user is facing the display unit.
Collins discloses determining whether the user is facing the display unit (¶¶0034-0035) based on the first signal(image of user)(FIG. 1: 150, 194; ¶¶0027-0029); and displaying the content in response to determining that the user is facing the display unit(130)(FIGs. 1, 3 and 4; ¶¶0029, 0044-0046, 0048, 0052-0055).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kokkosoulis and Han with Collins to provide a method for displaying content on a display unit that displays content tailed toward each user (see e.g., ¶¶0053-0055), and that conserves power (i.e., by only displaying content when a user is facing the display).
	
As to claim 21, Kokkosoulis and Han teach the non-transitory machine-readable medium according to claim 13, as applied above.
Kokkosoulis and Han further teach wherein the instructions further cause the processor to display the user-configurable content in the first arrangement in the first display location on the display unit (Kokkosoulis: FIGs. 1 and 2A: 10, 24; ¶¶0014, 0019, 0021-0022, 0024; Han: FIGs. 1, 8A: 100, 110; ¶¶0043, 0045, 0047-0048, 0060, 0110-0111).
Collins discloses wherein the instructions further cause the processor(194)(FIG. 1; ¶¶0027-0028, 0034) to determine whether the user is facing the display unit (¶¶0034-0035) based on at least the first signal(image of user)(FIG. 1: 150, 194; ¶¶0027-0029); and display the content in response to determining that the user is facing the display unit(130)(FIGs. 1, 3 and 4; ¶¶0029, 0044-0046, 0048, 0052-0055). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kokkosoulis and Han with Collins to provide a non-transitory machine-readable medium storing instructions for displaying content on a display unit that displays content tailed toward each user (see e.g., ¶¶0053-0055), and that conserves power (i.e., by only displaying content when a user is facing the display).
Other Relevant Prior Art
13.	Other relevant prior art includes:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(i)	U.S. Patent Pub. No. 2015/0177834 A1 to Karakotsios et al. displays begins displaying a content when a user is facing the display (see e.g., FIG. 8; ¶0056).

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2010/0269072 A1 to Sakata et al. discloses displaying user’s content at different positions on a display unit(31)(FIGs. 6A-6C; ¶0098) corresponding to different positions of the user with respect to the display unit(31)(FIGs. 6A-6C; ¶0098).

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(iii)	U.S. Patent Pub. No. 2013/0093670 A1 to Iwai discloses displaying content on different positions of the display unit(1011)(FIG. 5; ¶¶0080-0081) based on the user’s position (FIG. 5: first operator, 1011; ¶¶0080-0081).

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
     
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

(iv)	U.S. Patent Pub. No. 2016/0093081 A1 to Kim et al. discloses displaying user’s content at different positions corresponding to the user’s position with regard to the interactive mirror(110)(FIGs. 9A, 9B; ¶¶0136-0142). 
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692